Exhibit 99.1 CORONUS SOLAR INC. Suite 1100 - 1200 West 73rd Avenue Vancouver, B.C.V6P 6G5 Canada Telephone604-267-7078 Facsimile604-267-7080 www.coronusenergy.com NEWS RELEASE For Immediate Release OTCBB – CRNSF VACANT LAND PURCHASE AGREEMENT UPDATE Vancouver, B.C. – February 22, 2011 – Jeff Thachuk, President of Coronus Solar Inc. (the “Company”) announced today that, further to the Company's News Release of January 27, 2011, the Board of Directors of the Company’s wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), approved the terms of two Vacant Land Purchase Agreements (the “29-Palms North Agreement” and the “Newberry Springs Agreement”). In conjunction with the approvals, the close of escrow under each agreement was extended to March 15, 2011. Additionally, in respect of the “Newberry Springs Agreement”, the Seller is not doing a 1031 Exchange, and therefore, Coronus is no longer required to cooperate with the Seller on a 1031 Exchange. Mr. Thachuk announced today also that, further to the Company's News Releases of October 6 and December 1 and 23, 2010, and February 1, 2011, the close of escrow for the Vacant Land Purchase Agreement (“Agreement 1”), entered into by the Company’s wholly-owned subsidiary, Coronus, has been extended. Under Agreement 1, the close of escrow has been extended to March 15, 2011. In return for extending the close of escrow, Coronus paid Paul R Marshall Trust the forfeitable fee of USD $840 (equivalent to 8% per annum interest rate based on the purchase price). On behalf of the Board of Directors, Coronus Solar Inc. “Jeff Thachuk ” Jeff Thachuk President Coronus Solar Inc. News Release Page 1 of 2 Forward Looking Statements:Statements included in this announcement, including statements concerning our plans, intentions and expectations, which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbour provided by Section 21E of the Securities Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act of 1995. Forward-looking statements may be identified by words including “anticipates”, “believes”, “intends”, “estimates”, “expects” and similar expressions. The company cautions readers that forward-looking statements, including without limitation those relating to the company's future operations and business prospects, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements. Coronus Solar Inc. News Release Page 2 of 2
